Citation Nr: 1800502	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  10-47 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for generalized anxiety disorder with depressive and bipolar features with panic attacks.

2.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS) and constipation.
 
3.  Entitlement to service connection for kidney disease, as due to service connected generalized anxiety disorder with depressive and bipolar features with panic attacks. 


REPRESENTATION

Appellant represented by:	Carl Price, Agent


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the June 2008 rating decision, service connection for constipation was granted and an initial 10 percent rating was assigned.  In the December 2009 rating decision, a higher 70 percent rating was granted for generalized anxiety disorder and service connection for kidney damage and for spastic colon and IBS was denied as well as entitlement to a total evaluation based on individual unemployability due to service connected disabilities (TDIU). 

In an August 2016 rating decision, the RO granted service connection for IBS beginning January 26, 2009, and combined that award with the Veteran's previous evaluation for constipation.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, the August 2016 rating decision granted a TDIU.  As this represents a full grant of the benefit sought on appeal regarding a TDIU, the issue of entitlement to a TDIU is no longer before the Board.  See December 2017 VA Form 21-4138 from Veteran indicating that this is a full grant of the benefit he sought.  

In his December 2010 VA Form 9 Substantive Appeal, the Veteran requested to appear at a travel board hearing before a member of the Board.  In December 2017, however, the appellant withdrew the request for a Board hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704 (e).






FINDINGS OF FACTS

1.  The Veteran's anxiety disorder symptomology more nearly approximated occupational and social impairment with deficiencies in most areas.  Total occupational and social impairment is not demonstrated.

2.  The Veteran's IBS and constipation is manifested by frequent episodes of bowel disturbance and abdominal distress.
 
3.  Resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that the Veteran's kidney disease was caused by medication prescribed for treatment of his service-connected generalized anxiety disorder with depressive and bipolar features with panic attacks.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for generalized anxiety disorder with depressive and bipolar features with panic attacks, have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9400 (2017).

2.  The criteria for an initial rating in excess of 10 percent for IBS and constipation have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 4.1, 4.7, 4.114, DC 7319 (2017).

3.  The criteria for service connection of kidney disease, as secondary to service-connected generalized anxiety disorder with depressive and bipolar features with panic attacks, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 3.102, 3.303, 3.310 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7  (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

In regards to the Veteran's claim for an increased rating for his anxiety disorder, the Board notes that where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the  possibility that different ratings may be warranted for different time periods.

In regards to the Veteran's claim for an initial rating increase for his IBS and constipation, where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for different periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

Anxiety Disorder

In January 2009, the Veteran submitted a statement indicating that his anxiety disorder symptomology had increased in severity.  Under 38 C.F.R. § 3.400(o)(2), the effective date in a claim for an increased rating will be one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  Thus, the Board has considered the evidence from one year prior to the date on which the Veteran filed a claim to increase the evaluation of his anxiety disorder to determine whether it reflects a worsening during that period.

The Veteran's anxiety disorder has been assigned a 70 percent rating as of February 15, 2008.  38 C.F.R. § 4.130, DC 9400.  Almost all mental health disorders, including generalized anxiety disorder, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130, DC 9400.  

Pursuant to the General Rating Formula, a 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating, then that rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95. A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  The Board also notes that since the Veteran's examinations in 2009 and 2011, a new edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) was published, and it contained no GAF score information.  However, as the Veteran had examinations prior to this change and was provided with GAF scores, the Board will evaluate them as one piece of information in determining the level of severity of the Veteran's anxiety disorder.

A January 2008 private medical record indicated that the Veteran felt that his mood was pretty even and steady.  He had impulses to spend money and go places because of boredom.  

In February 2008, a VA medical center (VAMC) physician assistant note indicated the Veteran felt depressed time to time, and reported that he felt the weather was making him depressed.  He reported feeling alright and that he did not have the mood swings he used to in the past.  He denied suicidal or homicidal ideations or hallucinations.  He was alert and cooperative, with appropriate grooming.  He had a neutral mood and a wide range affect.  He was talkative, but at a normal rate/rhythm.  His thought processes were normal and coherent.  His GAF score was 50.  

In March 2008, a private medical report indicated the Veteran was tired and had a lack of energy.  He reported his sleep being disturbed by frequent urination.  He reported a lack of motivation, direction, and purpose in life.  He was not noticing impulsive decision making and stated that winter was hard on his mood.  He reported that he was still maintaining his functioning and getting out some.

In May 2008, a letter from a private medical provider indicated the Veteran continued to be vulnerable to impulsive decision making, avoidance of social situations, daytime fatigue and tiredness, dysphoric mood, irritability, and anger.

In August 2008, a private medical report showed the Veteran to have a stable mood. He denied a significant impulsivity in decision making.  He was mostly concerned with his upcoming surgery.   

A January 2009 private treatment record indicated the Veteran reported feeling more depressed lately.  He stated that winter was usually difficult and that his sleep schedule was disrupted.  He reported feeling stressed over an upcoming surgery.  

In May 2009, a VAMC psychology consult note indicated that the Veteran spoke sequentially, but with some pressure of speech.  He did not appear anxious and denied suicidal or homicidal ideation.  

In August 2009, a VAMC psychology noted the Veteran felt much calmer and reported lowering of stress levels.  The Veteran reported a stabilization of his mood.  No suicidal or homicidal ideation was noted.

In October 2009, a VA examination noted the Veteran was alert, oriented, and cooperative.  His mood was anxious and his affect was restricted.  His thought process was coherent, goal oriented, with no loose association noted.  He denied suicidal or homicidal ideation or hallucinations.  His hygiene was noted to be appropriate and his grooming was okay.  His memory seemed to be intact for both short and long term, but he was noted to have problems with concentration.  His speech was relevant, logical, and coherent.  He had no obsessive or ritualistic behavior noted during the examination.  He reported panic attacks once in a while and reported feeling depressed and anxious.  He noted that he had impulse control problems and having a history of impulsively spending money.  Though he reported problems with managing his financial affairs due to his manic episodes, it was noted that there was no evidence to suggest that he could not manage his financial affairs for his best interest for VA purposes.  His GAF was a 45, based on the symptoms of feeling depressed, mood swings, racing thought, elated mood once in every 3 months, spending sprees, and decreased need for sleep, feeling agitated, having decreased energy at times, feeling anxious and having occasional panic attacks, and having suicidal thoughts on and off.  He was noted to have moderate to severe symptoms of anxiety and mood disorder symptoms.

In December 2009, a VAMC psychiatry note indicated the Veteran was irritable, with reported multiple irritations and stressors.  His speech was rapid and loud.  He denied suicidal or homicidal ideation.

In March 2010, a VAMC psychiatry note showed the Veteran to be alert, cooperative, with good hygiene and grooming.  He was oriented in all spheres and his speech was normal in rate, rhythm, and tone.  His thought content was appropriate to topics discussed and was unremarkable.  His affect was appropriate and his mood was neutral.  Intentions to harm himself or others were denied.  His insight was good and his judgment, reasoning, concentration, and memory functions were intact.  

In August 2010, a VAMC psychiatry note indicated the Veteran reported doing well; his sleep, energy, concentration, appetite, and motivation were good.  He did admit to getting stressed easily if things moved at a fast pace.  He denied mania, psychosis, irritability, agitation, thoughts of self-harm or harming others.  His GAF was 50.

In November 2010, a VAMC social worker note indicated the Veteran was having trouble containing his anger.  He reported that he had hit his wife.  He was appropriately groomed and dressed.  He was alert and orientated.  His mood was very manic, with a labile affect.  His thought processes were logical with no signs of psychosis.  He denied audio or visual hallucinations.  His speech was very rapid and loud.  His eye contact was within normal limits and he denied suicidal or homicidal ideation.  Due to his manic mood, he was unable to complete a depression assessment.  His GAF score was 50.

In December 2010, a VAMC social worker note indicated the Veteran had presented with his wife for assistance with the Veteran's anger.  His wife was with him at the appointment and commented that the Veteran went from 0 to 10 instantly in terms of his anger.  The Veteran pointed out that he had not hit his wife since the prior appointment, but the Veteran's wife noted that the Veteran had hit the wall in their home hard enough to knock pictures off the wall.  The Veteran stated he had no friends and was determined that his mental illness kept him from doing anything.  He was appropriately groomed and dressed.  He was alert and orientated.  His mood was manic, with a reactive, mood congruent affect.  His thought processes were tangential and his speech was rapid with normal volume.  His eye contact was within normal limits and he denied suicidal or homicidal ideation.  His depressive symptoms were noted to be little interest in doing things, feeling down depressed or hopeless, trouble falling or staying asleep, feeling tired, feeling bad about himself, and trouble concentrating on things.  His GAF score was 50.

In March 2011, a VAMC psychiatry note indicated the Veteran was continuing to get angry, mad, and upset.  He was not willing to try new medication or willing to increase his medication.  He reported doing better mentally.  His sleep, energy, concentration, appetite, motivation were all noted to be good.  He denied mania, hypomania, psychosis, irritability, agitation, depression, and anxiety.  He denied thoughts of self-harm or harming others.  He was found to be alert, attentive, with a normal rate and rhythm of speech.  His mood was euthymic and his affect was congruent.  His thought process and association was normal, with no unusual thought content.  His was found to have moderate to severe symptoms of anxiety and mood disorder; his GAF score was 50.

In a July 2011 private medical consultation, the Veteran was found to be adequately groomed and casually dressed.  His speech was pressured, and he was very talkative and offered extensive elaboration.  Some of his comments were found to be juvenile in nature and he was impatient, jittery and indications suggested difficulty with impulse control.  He stated he was depressed, more so than usual due to his brother's recent death.  He reported being angry often.  The private physician stated that the Veteran scored in the range of "very significant clinical risk" on the clinical assessment of depression and endorsed numerous symptoms of anxiety.  He was found to have feelings of low self-esteem, unhappiness, depression, feelings of being punished, hopelessness, failure, self-loathing, sadness, and a total lack of joy in his life.  He denied having any current suicidal ideation.  There were no indications of psychotic distortions, hallucinations, faulty perceptions, or misinterpretations of consensual reality.  He scored in the range of "mild cognitive impairment" and was alert, responsive, and well oriented, other than for the day of the week and the type of building where the evaluation was being held.  He was able to manage his own self-care in all major areas of daily living.  His GAF score was a 40, with major impairment in several areas of functioning, speech at times pressured and irrelevant, no friends or leisure activities, depression, and anxiety.  

In December 2013, the Veteran was provided a psychological assessment by a private provider.  The Veteran arrived timely for his appointment and presented to the assessment alert, fully oriented, and generally cooperative.  He was appropriately dressed, with adequate hygiene.  His expressions and mannerisms were appropriate, however, there were times he would become dramatic as he discussed his frustrations.  He made good eye contact.  His anxiety level appeared mildly elevated throughout the interview as he also appeared apprehensive and guarded.  His mood was depressed, and his affect appeared flat.  He talked frequently about how his bipolar systems have interfered with his life and kept him from being able to work.  He was cooperative.  At times he appeared hypervigilant as he frequently scanned the office and looked out the window.  The Veteran's speech was relevant, but pressured.  His thought processes were spontaneous, logical, and coherent.  There was noticeable circumstantiality, paranoia, flight of ideas, and suspiciousness.  The Veteran denied hallucinatory activity and delusions were not observed.  His mode of thinking appeared fluid as he was able to see abstract relationships and discriminate fundamental from superficial relationships.  He appeared to be a good historian, and his memory processes were mainly intact.  There appeared to be significant impairment in delayed recall.  He denied current suicidal or homicidal ideation.  His insight and judgement were considered poor and impaired.  Results of objective psychological testing revealed a low frustration tolerance, symptoms of depression, and a discomfort in close relationships.  It appeared that those symptoms caused clinically significant distress or impairment in psychosocial functioning.  

In January 2014, in conjunction with the December 2013 private evaluation, the private provider submitted a VA mental disorders disability benefits questionnaire.  The private provider stated that the Veteran's anxiety disorder caused total occupational and social impairment.  He related that the Veteran's anxiety disorder manifested with symptoms of depressed mood, anxiety, suspiciousness, near-continuous panic or depression, effecting the ability to function independently, appropriately and effectively, flattened affect, circumstantial, circumlocutory, or stereotyped speech, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation.

In July 2015, a VA examination determined that the Veteran's anxiety disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran stated that he had been living with his wife and described his current relationships with members of his family as not having much to do with his two brothers and talking to his sister, though he had not seen her in four years.  In describing his relationship with his spouse, the Veteran said that she had been through a lot with him and was surprised she was still with him.  He reported that his moods changed so often that it was very hard to explain to somebody that had not been through it.  He reported being in the process of building a house.  Regarding ongoing socialization, the Veteran said that he has no contact.  The Veteran's anxiety disorder manifested with symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, such as forgetting names, directions or even events, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation.  The examiner noted that the Veteran had very limited socialization based on his descriptions and generally poor relationships with most people, including his wife.  

In light of the above, the Board finds that a rating in excess of 70 percent for the Veteran's anxiety disorder is not warranted.  In this regard, the Veteran's anxiety disorder symptoms during the period on appeal, as highlighted in the January 2014 private provider disability benefits questionnaire, were primarily manifested by suicidal ideation, near-continuous panic or depression, effecting his ability to function independently, appropriately and effectively, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The Board finds that such symptomatology is consistent with occupational and social impairment with deficiencies in most areas, which is the criteria for a 70 percent disability rating.  

Though the 2014 private examiner did rate the Veteran's anxiety disorder symptoms as causing total occupational and social impairment, the Veteran's documented symptomology in that private examination, his prior private examination, and his VA examinations do not meet the overall criteria to warrant a 100 percent rating.  The Veteran was not found by any of his examiners to have gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  Although he reportedly self-isolated, he was not shown to pose a persistent danger of hurting himself.  While his 2010 VAMC medical care did note his violence with his wife, unprovoked irritability with periods of violence are characteristics of a 70 percent evaluation.  Throughout the period on appeal, the Veteran has denied homicidal ideation.  Finally, the evidence did not show disorientation to time or place, memory loss for names of close relatives, own occupation, or own name at any time.  Though the July 2015 VA examination did indicate the Veteran had mild memory loss, the examiner did not find that the Veteran did not know his own name, or the names of close relatives.  The evidence of record, thus, does not otherwise show that the Veteran's symptoms were equivalent in severity to the criteria necessary to warrant a 100 percent evaluation.  Rather, the Veteran's anxiety disorder symptoms are readily captured by the criteria for a 70 percent rating, which weighs against a finding that they are equivalent in severity to symptoms correlating with a 100 percent rating.  See 38 C.F.R. § 4.130.  

The Board finds the GAF scores to be of less probative value than the other evidence of record, which reflected the Veteran's specific anxiety disorder symptoms and impairment due to his anxiety disorder, and approximated those symptoms contemplated in the criteria for a 70 percent rating, as discussed above.  The Board gives great weight to the enumerated symptomology discussed in the Veteran's examinations and notes that the GAF scores are to be considered, but are not determinative of the percentage rating to be assigned.  

In addition to the medical evidence, the Board considered the Veteran's statements regarding his anxiety disorder symptoms.  The Veteran's statements regarding his anxiety disorder symptomology are credible and supported by the evidence.  The objective clinical findings, though, outweigh his subjective assertions as to whether he has total social and occupational impairment due to his anxiety disorder.

Accordingly, as the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 70 percent for the Veteran's anxiety disorder, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
IBS and Constipation

The Veteran sought an increase in the evaluation for his service connected IBS and constipation.  As stated previously, in the August 2016 rating decision the Veteran's gastrointestinal disability was recharactierized as IBS and constipation, and evaluated as 10 percent as of January 26, 2009, pursuant to DC 7319.  The Veteran sought an increased evaluation in February 2009.

DC 7319 provides for a 10 percent rating for moderate symptoms with frequent episodes of bowel disturbance and abdominal distress.  A 30 percent rating is warranted for severe symptoms with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

In a January 2009 private medical provider report, it was indicated that the Veteran had long term constipation which alternated with uncontrollable diarrhea.  

In September 2009, a private medical record indicated that the Veteran reported symptoms of constipation alternating with diarrhea.  

In November 2009, a VAMC physician's note indicated that the Veteran had alternating diarrhea and constipation.  He reported that his first bowel movement was hard and painful, but then rest of day it was loose.  He stated that he was using a supplement.  He denied abdominal pain or cramps. 

In a July 2010 private provider report, the Veteran denied abdominal pain and diarrhea.

In December 2010, a private medical record showed the Veteran was negative for abdominal pain, diarrhea, or constipation.  

In January 2011, a private physician report indicated the Veteran reported having been diagnosed with IBS, but that he had no recent diarrhea.

In March 2011, a private medical record showed that the Veteran had a report of diarrhea which had resolved.  An additional private provider note indicated the Veteran had a history of diarrhea and constipation from IBS, but both were controlled.  He denied abdominal pain.

In June 2011, a private medical record indicated the Veteran denied diarrhea, constipation, or a change in bowel habits.

In July 2015, a VA examination diagnosed the Veteran with IBS.  The reported that he had diarrhea alternating with constipation, which was stable with medication.  His medication was noted to be continuous.  He was not found to have episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.  

The Board finds that the Veteran's IBS and constipation is accurately reflected in the current 10 percent evaluation.  Though the Veteran did show alternating diarrhea and constipation, the evidence of record does not show that the had more or less constant abdominal distress to warrant an increased 30 percent rating.  The July 2015 VA examiner did not find that the Veteran had episodes of bowel disturbance with abdominal distress, or exacerbations or attacks.  Additionally, the Veteran consistently denied abdominal pain.  Accordingly, a disability rating in excess of 10 percent for IBS and constipation is not warranted.

The Board finds the July 2015 VA examiner's medical opinion highly probative to the issue of the severity of the Veteran's IBS and constipation.  Specifically, the examiner interviewed the Veteran and conducted a physical examination.  Moreover, the examiner had the requisite medical expertise and had sufficient facts and data on which to base his conclusions.  As such, the Board accords the VA examination opinion great probative weight.  

The Board has also considered the statements submitted by the Veteran in support of the claim, specifically that his IBS and constipation have increased in severity.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's IBS and constipation has been provided by the medical personnel who examined him and who made pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination report, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of his claim.

Accordingly, as the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 10 percent for the Veteran's IBS and constipation, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran sought service connection for kidney disease as secondary to his service connected anxiety disorder. 

In August 2007, a private medical record indicated that the Veteran was following up for renal insufficiency.  It was noted that the Veteran had been taking lithium for his diagnosed psychiatric disorder until he was switched to a different medication.  The physician noted that the Veteran had been on lithium for 25 years, but that there was no sign or symptom that would make him worried that the Veteran had underlying renal disease secondary to lithium.  

In September 2007, a private medical record showed that the Veteran was following up for renal insufficiency.  His laboratory results showed a urinalysis without
proteinuria or active sediment and his serum creatinine had decreased down to 1 1.  He was advised to follow up in six months.

In November 2007, a private medical record note indicated the Veteran had increased urinalysis laboratory results.  The Veteran voiced concern over needing to start dialysis, but was advised that his kidney disease had not deteriorated to that level.

In December 2007, a private medical report showed that the Veteran had been on lithium for some time and his renal function had deteriorated some.  It was noted that his kidney function tests had returned to normal.  The physician also stated that the Veteran was no longer taking lithium, but that he lithium may have caused his previous renal insufficiency.  

In March 2008, a private medical provider note indicated that the Veteran was a long term lithium user who was found to have chronic kidney disease.  He was diagnosed with chronic kidney disease, stage 2.

In an April 2008 VA examination the Veteran reported that he was diagnosed with anxiety neurosis in 1966.  He was put on various anti-anxiety medications.  In 1984 he saw a private psychiatrist and was diagnosed with bipolar disease and was placed on lithium.  He had been on lithium for 24 years.  However, in April 2000 he was diagnosed with toxicity of lithium.  His doctor decided to stop the lithium because his kidneys and thyroid glands were getting abnormal.  He had lab work that showed that his kidneys had been abnormal.  The lithium was stopped and he still has abnormal kidney function on lab work.  He also presented a letter from his nephrologist who attested to the fact that the veteran has been on lithium for a long period leading to renal dysfunction.  The VA examiner found that lithium could affect the kidney function because it competes with metal like sodium and potassium for exchange in the kidney, therefore leading to abnormal kidney function.  The examiner noted that the Veteran had abnormal kidney function, but that the kidney function had returned to normal after the lithium was stopped.  The examiner stated that there was no abnormal kidney function.

In June 2008, a private medical provider note indicated the Veteran was following up for chronic kidney disease.

In March 2009, a private medical provider problems list indicated the Veteran had chronic kidney disease, stage 2 to 3.

In October 2009, a VA examination regarding the Veteran's kidneys determined that there were no records to support kidney damage.  The examiner stated that he reviewed multiple medical records and found no evidence or mention of kidney dysfunction.  The examiner did repeat urine and blood studies, to include microalbumin, and the results were well within the limits of normal functioning for the kidneys.  Based on that testing, the physician stated that he was unable to find any current evidence of kidney disability for the Veteran.  

In January 2010, a private medical provider note indicated the Veteran had chronic kidney disease, stage 2 to 3, which was stable with low grade protienuria. 

In August 2010, a private medical provider note indicated the Veteran had chronic kidney disease, stage 3, which was stable.  His renal function was noted to have no microalbumin currently.

In November 2010, a private medical record indicated that the Veteran presented for pain management.  His diagnosis was noted to be chronic kidney disease, stage II.

In January 2011, a private medical record indicated the Veteran had to discontinue medication secondary to a concern over his kidney function.  

In September 2011, the Veteran's private treating physician provided a letter regarding the Veteran's kidney disease.  She stated that the Veteran was diagnosed with anxiety while in-service, which was re-named as bipolar disorder in the 1970s.  The Veteran was prescribed lithium in 1984 and continued that medication until 2007.  In the late 1990's she stated that the Veteran began suffering from lithium toxicity symptoms, including altered kidney function, hypercalcemia, weight gain, and thyroid issues.  She stated that the Veteran had a definitive diagnosis of chronic kidney disease, stage 2.  She also stated that multiple medical studies had shown that long term lithium use was directly responsible for chronic kidney disease and hyperparathyroidism.  The physician concluded, in her expert opinion, that it was at least as likely as not that the Veteran's chronic kidney disease was directly related to his 24 year history of lithium usage due to his psychiatric disorder.  

In July 2015, a VA examination regarding the Veteran's kidneys found that the Veteran had been diagnosed with chronic kidney disease, stage III, in 2007.  The examiner stated that the Veteran's chronic kidney disease/damage, if found, was not least as likely as not proximately not due to or the result of the Veteran's lithium taken for his anxiety disorder.  The examiner's rationale was that the Veteran's kidney disorder was not related to lithium as the Veteran did not start taking lithium until 20 years after service and that lithium had not been directly related to minimally elevated creatinine in the medical records.  The examiner was unable to determine if lithium caused the elevated creatinine.  The Veteran's current creatinine was noted to be normal.

After review of the record, the Board finds that service connection for the Veteran's kidney disease, as due to his service connected anxiety disorder, is warranted.  

Secondary service connection requires a finding that that the current disability was either caused by or aggravated by a service-connected disability.  In the current matter, such a connection is supported by the evidence of record.  It is well documented that the Veteran was diagnosed with kidney disease at least by March 2008.  The private medical record of that date indicated the Veteran had chronic kidney disease, stage 2, and was a long-term lithium user.  His treatment for kidney disease continued through August 2010, when he was noted to have chronic kidney disease, stage 3, which was stable.  Similarly, in her September 2011 report, the Veteran's private treating physician stated that the Veteran had a definitive diagnosis of kidney disease.  The treating physician also determined that the Veteran's kidney disease was at least as likely as not related to his service-connected anxiety disorder.  Specifically, the physician stated that multiple medical studies had shown that long-term lithium used was directly responsible for chronic kidney disease.  The treating physician opined that it was at least as likely as not that the Veteran's chronic kidney disease was directly related to his 24 year history of taking lithium.  Thus, the evidence of record has established that the Veteran has a current disability that has been related to his service-connected anxiety disorder.  

In this regard, the Board finds the September 2011 treating physician's medical opinion highly probative to the issue of whether the Veteran's kidney disease is related to his anxiety disorder.  The physician possesses the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinion was based on a review of the Veteran's medical records and an interview of the Veteran.  The physician's review of the Veteran's medical records consisted of his service treatment records and post-service medical evidence, and his contentions, upon which the physician relied upon in giving her opinion.  It is clear that the physician took into consideration all relevant factors in giving her opinion. 

The Board notes that the VA examinations performed in regards to the Veteran's kidney disease are against the claim.  However, in deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) ("The credibility and weight to be attached to these opinions [are] within the province of the adjudicators.")  So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiner and whether or not, and the extent to which, the examiner reviewed prior clinical records and other evidence.  Gabrielson, 7 Vet. App. at 40.  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

In regards to the VA examinations of evidence in this matter, the Board does not find them probative and, therefore, does not give them weight.  In the April 2008 VA examination the Veteran's kidney function tests were all noted to be abnormal, even the tests taken after the Veteran had discontinued taking lithium.  Yet, the examiner stated that there was no abnormal kidney function, even after acknowledging that long term lithium could affect kidney function.  As such, the Board finds that these inconsistencies undercut the probative value and weight of  April 2008 examination.  In the October 2009 examination, the examiner stated that there were no records to support kidney damage and that he had found no evidence or mention of kidney dysfunction.  However, as noted above, the Veteran's medical records prior to October 2009 did have evidence of kidney dysfunction and, even, kidney disease, as noted in the April 2008 VA examination and in March 2008, June 2008, and March 2009 private treatment records.  Based on this inconsistency, the Board affords the October 2009 VA examination no probative weight.  Finally, the July 2015 VA examination stated that the Veteran was diagnosed with kidney disease in July 2007, but then stated that if the Veteran's kidney disease/damage was found, it was not related to his lithium use.  The Board finds that this inconsistency calls into question the probative weight afforded to the examination, as an acknowledgement of a diagnosis of kidney disease was previously made in that examination.  Additionally, the examiner stated that the Veteran's possible kidney disease was less likely than not related to his lithium use, as the Veteran did not start taking lithium until 20 years after service.  The Board notes that the Veteran's kidney disease was not diagnosed until 2007, which corresponds to his having taken lithium for his service connected anxiety disorder for over twenty years prior to this diagnosis.  Thus, the determination that his kidney disorder could not be related to lithium due to a delay in the use of lithium is, simply, nonsensical.  The examiner also stated that the Veteran's lithium use was not directly related to the Veteran's elevated creatinine levels in the medical records, but that he could not determine if lithium caused the elevated levels.  As such, the Board assigns no probative weight to the 2015 VA examination.  The Board, therefore, assigns greater probative value and weight to the September 2011 private treating physician report, which relates the Veteran's kidney disease to his over 20 years of lithium use.

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that a grant of service connection for kidney disease, as secondary to medication prescribed for treatment of service connected anxiety disorder, is warranted. 




ORDER

A rating in excess of 70 percent for generalized anxiety disorder with depressive and bipolar features with panic attacks is denied.

An initial rating in excess of 10 percent for IBS and constipation is denied.

Entitlement to service connection for kidney disease, as due to medication prescribed for treatment of service connected generalized anxiety disorder with depressive and bipolar features with panic attacks, is granted, subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


